DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        LAQUINDA S. BROWN,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1004

                           [August 15, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Sherwood Bauer, Jr., Judge; L.T. Case No.
432019CF001283A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

  Laquinda S. Brown, Ocala, appellant.

  No appearance filed for appellee.

PER CURIAM.

  Affirmed.

MAY, KUNTZ and ARTAU, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.